       Case 1:20-cr-00040-BAH Document 220-58 Filed 05/28/21 Page 1 of 2




______________________________________________________________________________
June 2016                                                                                            NSD
WWW.JUSTICE.GOV                                                                            (202) 514-2007

 SUMMARY OF MAJOR U.S. EXPORT ENFORCEMENT, ECONOMIC ESPIONAGE,
      TRADE SECRET AND EMBARGO-RELATED CRIMINAL CASES
            (January 2010 to the present: updated June 27, 2016)

Below is a brief description of some of the major export enforcement, economic espionage, theft of trade
secrets, and embargo-related criminal prosecutions by the Justice Department since January 2010. These
cases resulted from investigations by the Homeland Security Investigations (HSI) [formerly Immigration
and Customs Enforcement (ICE)], the Federal Bureau of Investigation (FBI), the Department of
Commerce's Bureau of Industry and Security (BIS), the Pentagon's Defense Criminal Investigative
Service (DCIS), and other law enforcement agencies. This list of cases is not exhaustive and only
represents select cases.


        Firearm Parts to the Republic of Turkey – On June 24, 2016, the Court in the Eastern District of
        Virginia issued Findings of Fact and Conclusions of Law finding Hamza Kolsuz, a citizen of the
        Republic of Turkey, guilty of all three counts in the indictment pending against him. The Court’s
        ruling followed a two-day bench trial on May 18-19, 2016. On March 2, 2016, after having
        previously been charged in a Criminal Complaint, a grand jury in the Eastern District of Virginia
        returned a three-count indictment against Kolsuz, charging him with: (1) conspiring to violate the
        Arms Export Control Act (the “AECA”) and 18 U.S.C. § 554(a), in violation of 18 U.S.C. § 371;
        (2) attempting to export defense articles on the United States Munitions List (“USML”) without a
        license or other written authorization from the United States Department of State’s Directorate of
        Defense Trade Controls (the “DDTC”), in violation of the AECA; and (3) attempting to smuggle
        goods out of the United States, in violation of 18 U.S.C. § 554(a). The charges stemmed from
        Kolsuz’s attempt to export firearms parts—specifically, eighteen handgun barrels, twenty-two
        9mm handgun magazines, four .45 caliber handgun magazines, one .357 caliber handgun
        magazine and one .22 caliber Glock caliber conversion kit—to the Republic of Turkey, and his
        involvement in a years-long conspiracy to export firearms parts to the Republic of
        Turkey. Kolsuz arrived in the United States at Miami International Airport on January 25, 2016
        on a B-2 visitor’s visa. While in Florida, Kolsuz and one of his co-conspirators visited gun stores
        and a gun show where they purchased firearms parts. On February 2, 2016, Kolsuz began his
        return trip to Istanbul, Republic of Turkey by checking in at Miami International Airport for a
        flight that took him to Cleveland Hopkins International Airport. He then checked in for a flight
        that was to take him and his checked luggage through Cleveland Hopkins International Airport
        and Washington Dulles International Airport before embarking for Istanbul, Republic of Turkey
        on Turkish Airlines. When Kolsuz arrived at Dulles, his luggage was searched and the firearms
        parts were discovered. The eighteen handgun barrels, twenty-two 9mm handgun magazines, four
        .45 caliber handgun magazines, one .357 caliber handgun magazine, and one .22 caliber Glock
        caliber conversion kit were and are each defense articles listed on the USML, and a license or
        other written authorization from the DDTC was and is therefore required for the firearms parts to



                                                    1
                                                                                      EXHIBIT 58
Case 1:20-cr-00040-BAH Document 220-58 Filed 05/28/21 Page 2 of 2



that at no time was any relief, exception, or other authorization sought from the TDO. The
investigation was conducted by BIS, ICE, and DCIS.

Laboratory and Radiation Detection Equipment to Iran – On May 15, 2012, Majid Saboni was
sentenced in the Southern District of California to 12 months and 1 day in prison and $100
special assessment. Previously, on Dec. 15, 2011, Majid Saboni pleaded guilty to a one-count
information charging him with conspiracy to export laboratory equipment, radiation detection
equipment, and radon detection equipment from the United States to Iran in violation of the
embargo on Iran. Saboni was first charged in a criminal complaint on Oct. 14, 2011 and was later
arrested on Oct. 24, 2011. The information against him was filed on Nov. 21, 2011. This
investigation was conducted by ICE.

Military-Grade Thermal Weapon Sight and Rifle Scopes to Eastern Europe – On May 11,
2012, Igor Bobel of Brooklyn, N.Y. was sentenced in the Eastern District of Pennsylvania to 30
months imprisonment, 3 years supervised release, and $200 special assessment stemming from
his plea of guilty on Feb. 1, 2012 to a two count criminal information. The criminal information,
dated Dec. 22, 2011, charged the defendant with one count of smuggling and one count of
attempting to illegally export defense articles. Bobel attempted to export a thermal weapon sight
and two rifle scopes -- which are classified as defense articles -- to an Eastern European nation on
May 16, 2011, without the required export license from the State Department. Bobel was first
arrested on a sealed criminal complaint on Jul. 1, 2011. This investigation was conducted by
ICE.

Trade Secrets to U.S. Subsidiary of Chinese Company – On May 7, 2012, Yuan Li, a former
research chemist with the global pharmaceutical company Sanofi-Aventis, was sentenced in the
District of New Jersey to 18 months imprisonment, 2 years of supervised release, $100 special
assessment and restitution in the amount of $131,000. Previously, on Jan. 17, 2012, Li pleaded
guilty to stealing Sanofi's trade secrets and making them available for sale through Abby
Pharmatech, Inc., the U.S. subsidiary of a Chinese chemicals company. According to court
documents, Li worked at Sanofi headquarters in Bridgewater, N.J., from Aug. 2006 through Jun.
2011, where she assisted in the development of several compounds (trade secrets) that Sanofi
viewed as potential building blocks for future drugs. While employed at Sanofi, Li was a 50
percent partner in Abby, which sells and distributes pharmaceuticals. Li admitted that between
Oct. 2008 and Jun. 2011, she accessed internal Sanofi databases and downloaded information on
Sanofi compounds and transferred this information to her personal home computer. She also
admitted that she made the stolen compounds available for sale on Abby's website. This
investigation was conducted by the FBI.

Thermal Imaging Cameras to China - On May 7, 2012, Hing Shing Lau, also known as Victor
Lau, a foreign national living in Hong Kong, Peoples Republic of China, was sentenced in the
Southern District of Ohio to 10 months in prison followed by 2 years supervised release.
Previously, on May 3, 2012, Lau pleaded guilty to two counts of violating export control laws.
On Jun. 9, 2009, a federal grand jury in the Southern District of Ohio indicted Lau on charges of
trying to buy 12 infrared thermal imaging cameras from a Dayton-area company in order to
illegally export the cameras to Hong Kong and China. The indictment alleges that Lau tried to
buy 12 thermal imaging cameras manufactured in Texas by contacting a company in the Dayton
area. On three occasions, he wire transferred a total of $39,514 from Hong Kong to the U.S. as
partial payment for the cameras. The indictment charges Lau with two counts of violating export
control laws and four counts of money laundering. Canadian authorities arrested Lau on Jun. 3,
2009, at the Toronto International Airport pursuant to a provisional arrest warrant issued by U.S.



                                            74
